Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This office action is in response to the communication dated 10/20/2021. 
Claims 1-25 and 36-41 are pending.
Claims 26-35 are cancelled.
2.    The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
3.    Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,718,609 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.


4.    Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

5.    Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Oath/Declaration
6.	The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The declaration filed on 8/7/2020 fails to indicate the correct narrower claims 16-25 and 36-41, not claims 16-35. 

Claim Rejections - 35 USC §251


Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

7.	Claims 1-25 and 36-41 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
	The nature of the defect(s) in the declaration is set forth in the discussion above in paragraph 6.
8.	Claims 16-25 and 36-41 are also rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period. A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
The independent claims 16 and 36 of the instant application are broader in scope than any of the claims of the original ‘609 patent, because they recite “an instant message” (“IM”) is received by a mobile terminal. The specification does not disclose that an IM is inherently “a multimedia message” as recited in claim 9. The specification discloses the received message may be “the short message service, instant message, email, multimedia messaging, and so on” (‘609 Patent, 9:24-26). 

Claim 16 also is missing the last limitation of claim 9 “wherein the corresponding relationship list is a list that maps the file format of the formatted data to the function module used to store the formatted data”.  
Because the instant application is broadening in scope over the ‘609 Patent, the two-year rule under 35 U.S.C. 251(d) must be considered. Since the instant application was filed well over two years past the issuance of the ‘609 Patent, which is May 6, 2014, the claims are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at 	the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 1-7, 9-14, 16-25, 36-38, 40-41 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Gidron et al. (US 2009/0201908 A1) in view of Nguyenphu et al. (US 2010/0082761) and further in view of Lam et al. (CA 2591128 or EP1868147).
	As to claim 1, Gidron discloses a method for processing data in a multimedia message implemented by a mobile terminal (i.e., downloading/processing any types of data, including but not limited to, events, contacts, notes, meetings, pictures, text to the mobile communication device, Gidron: [0019]), wherein the method comprises:
	receiving a multimedia message sent by a network side or another equipment, wherein the multimedia message carries formatted data, wherein the multimedia message comprises an email, a short message service, or an instant message (i.e., message is sent from a server, message is not limited to vCard, vCalendar, vNote, MMS, that can be stored and rendered in the mobile communication device, Gidron: [0021, 0025]);
	identifying at least one of the file formats of the formatted data used to encode the formatted data within the multimedia message when the multimedia message comprises a plurality of file formats of the formatted data (i.e., data structures are sent to the mobile communication device using MMS, the data come in different formats such as address book, calendar, file system, Gidron: [0047, 0051]).
	Gidron discloses storing the formatted data (Gidron: [0047]), however Gidron does not disclose storing the formatted data for the at least one of the file formats into a function module that corresponds to the at least one of the file formats used to encode the formatted data according to a corresponding relationship list when the multimedia message comprises the plurality of file formats, and wherein the corresponding relationship list is a list that maps the file format of the formatted data to the function module used to store the formatted data.
	Nguyenphu discloses recipient’s user equipment receives message (i.e., (e.g., SMS, MMS, IM, e-mail), the recipient terminal decodes the message and automatically looks at the content of the message, Nguyenphu: [0069]). Nguyenphu also discloses identifying the file formats and storing the data info a function module (i.e., if the recipient terminal finds that the content of the message is contact information, it informs the recipient user that contact information has been received and asks the recipient user for permission to save the contact information in her address book. In some embodiments, the recipient device can store the contact information directly to the address book, Nguyenphu: [0069]. Contact information with the vCard format is stored in the address book, Nguyenphu: [0072]).
	Lam discloses an electronic meeting communication is received (i.e., an email message is received, Lam: Fig. 3, 330; Fig. 6, 602) and the iCalendar event is extracted from the email by a wireless device (i.e., the iCalendar client 333 interprets the email 330 and extracts the iCalendar component 338, Lam: [0049]). Lam discloses a relationship list that has the file format of the formatted data to the function module (i.e., the wireless device 102 includes a personal information manager (PIM) application having the ability to organize and manage data items relating to user such as, but not limited to, instant messaging, email, calendar events, voice mails, appointments, and task items. Naturally, one or more memory stores are available on the wireless device 102 and the memory module 162 to facilitate storage of PIM data items and other information, Lam: [0060], Fig. 7).   
	It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of extracting vCard format in Nguyenphu and iCalendar 
As to claims 2 and 37, Gidron-Nguyenphu-Lam disclose wherein after storing the formatted data into the function module that corresponds to the at least one of the file formats used to encode the formatted data according to the corresponding relationship list, the method further comprises prompting, by the function module, a user of the stored formatted data according to a preset form to perform a management operation on the formatted data (i.e., a user may add notes or comments when sending a response, or change dates or locations from the electronic meeting communication, Lam: [0031]).
	As to claim 3, Gidron-Nguyenphu-Lam disclose wherein the corresponding relationship list is stored at the network side (i.e., address book is stored on the CAB server 202 or in a separate storage 218, Nguyenphu; [0034]).
	As to claim 4, Gidron-Nguyenphu-Lam disclose wherein storing the formatted data into the function module that corresponds to the at least one of the file formats used to encode the formatted data according to the corresponding relationship list when the corresponding relationship list is stored at the network side comprises:
	acquiring information of the function module corresponding to the file format used to encode the formatted data from the network side; and sending the formatted data to the function module (i.e., if the recipient terminal finds that the content of the message is contact information, it informs the recipient user that contact information has been received and asks the recipient user for permission to save the contact information in her address book, Nguyenphu: [0069]).
As to claims 5, 14, 21 and 40, Gidron-Nguyenphu-Lam discloses wherein after the sending the formatted data to the function module that corresponds to the at least one of the file formats used to encode the formatted data according to the corresponding relationship list and before storing the formatted data into the function module, the method further comprises:
	determining whether the formatted data is the same as a stored data already stored in the function module; and prompting the user to perform the management operation when the formatted data is already stored (i.e., asking the user for confirmation of storage of duplicate information is an obvious possibility, an optional configuration is disclosed “In some embodiments, the recipient device can store the contact information directly to the address book if the recipient terminal has been accordingly configured by the user or service provider”, Nguyenphu: [0069]).
	As to claim 6, Gidron-Nguyenphu-Lam disclose wherein after identifying the file format used to encode the formatted data within the multimedia message, and before storing the formatted data into the function module that corresponds to the at least one of the file formats used to encode the formatted data according to the corresponding relationship list, the method further comprises extracting a data attribute from the formatted data in the multimedia message and storing the formatted data and the data attribute of the formatted data into the function module corresponding to the at least one of the file formats used to encode the formatted data (i.e., depending on the data format and protocol, the data can be stored in the inbox, address book, calendar, file system, Gidron: [0047]. Nguyenphu discloses contact information in the address book include the actual contact share information or a reference to the information. For example, a Contact field may either contain full contact information to be shared or just an identifier of the contact entry and a corresponding attribute or parameter as a reference, Nguyenphu: [0042]).
	As to claim 7 and 38, Gidron-Nguyenphu-Lam disclose wherein the data attribute refers to a sender of the multimedia message (i.e., the vCard extracted and stored comprises sender attribute information, Nguyenphu: [0072]).
	As to claim 9, it is the hardware implementation of the method claim 1 where the mobile terminal has a memory, an RF circuit and a CPU (i.e., Nguyenphu: Fig. 10 and Lam: Fig. 7). Claim 9 is rejected by the same rational applied against claim 1. 
	As to claim 10, Gidron-Nguyenphu-Lam disclose wherein the function module comprises at least one of a notepad module, an address book module, a calendar module, an image management module, and a player module (i.e., multiple types of data are downloaded/processed including but not limited to contacts, notes, meetings, pictures, text, audio, video, Gidron: [0019, 0038]. Each format type is stored in its corresponding module as addressed in claim 1).
As to claim 11, Gidron-Nguyenphu-Lam disclose wherein the central processing unit comprises:

(see addressed in claim 1 where vCard and iCalendar are identified and stored in its corresponding storage).
	As to claim 12, Gidron-Nguyenphu-Lam disclose further comprising a display configured to display the formatted data stored in the function module to a user according to an operation command of the central processing unit (i.e., appointment communication presented on a client device, Lam: Fig. 4).
As to claim 13, Gidron-Nguyenphu-Lam disclose wherein the central processing unit is further configured to extract a data attribute of the formatted data from the received multimedia message and send the formatted data and the data attribute of the formatted data to the function module corresponding to the at least one of the file formats used to encode the formatted data, and wherein the data attribute comprises a sender or sending time of the multimedia message (i.e., the iCalendar component 338 is extracted and saved in the memory module via PIM, Lam: Fig. 3A, [0045, 0060]).
	As to claim 16, it is the hardware implementation of the method claim 36 where the mobile terminal has a memory, an RF circuit and a CPU (i.e., Nguyenphu: Fig. 10 and Lam: Fig. 7). Claim 16 is broader than claim 1 where the mobile device receives an instant message (Nguyenphu: [0049] instead of a multimedia message as in claim 1. (i.e., the content types and media formats such as JPEG and GIF for images, 3GP for video are able to display one or more of images, audio data and/or video data, Gidron: [0042]; Lam; Fig.4). Claim 16 is rejected by the same rational applied against claim 1. 
	As to claims 17-19, Gidron-Nguyenphu-Lam disclose wherein the first data are displayed in a first form, and wherein the second data are displayed in a second form device, wherein the first form is different from the second form and wherein the first format is different from the second format (i.e., the content types and media formats such as JPEG and GIF for images, 3GP for video are able to display one or more of images, audio data and/or video data, Gidron: [0042]; Lam; Fig.4).
	As to claim 20, Gidron-Nguyenphu-Lam disclose wherein the first data comprise an electronic email message address (Nguyenphu: [0068]), and wherein the second format comprises a JPEG format (Gidron; [0042]).
	As to claims 22-23, 41, Gidron-Nguyenphu-Lam disclose wherein the display is further configured to display a receiving time of the instant message in the first function module, in the second function module (i.e., Lam, Fig. 4, [0045]).
	As to claims 24-25, Gidron-Nguyenphu-Lam disclose wherein the first data comprise video data/audio data, and wherein the second data comprise email address/image data (i.e., Gifron: [0042]; Nguyenphu: [0068]).
	As to claim 36, it includes the limitations from claims 1 and 6 (as submitted by the Applicant, Remarks, 10/20/21, page 11), and is rejected by the same rational applied against claims 1 and 6. 

10.	Claims 8, 15, 39 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Gidron et al. (US 2009/0201908 A1) in view of Nguyenphu et al. (US 2010/0082761) in view of Lam et al. (CA 2591128 or EP1868147) and further in view of Cheong (US 2012/0173578).
As to claims 8, 15, 39, Gidron-Nguyenphu-Lam disclose wherein the at least one of the file formats used to encode the formatted data comprises at least one of a text (TXT) format (Gidron: [0019]), a virtual Card (vCard) format (Nguyenphu: [0072]), a virtual Calendar (vCalendar) format (Lam: [0032]), a Joint Photographic Expert Group (JPG) format (Gidron; [0042]). 
Gidron-Nguyenphu-Lam do not explicitly disclose a Bitmap (BMP) format, an Audio Video Interleaved (AVI) format, a Real Media Variable Bitrate (RMVB) format, and a Moving Picture Experts Group (MPEG) format.
(Cheong: [0052]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of having a Bitmap (BMP) format, an Audio Video Interleaved (AVI) format, a Real Media Variable Bitrate (RMVB) format, and a Moving Picture Experts Group (MPEG) format in the system of Gidron-Nguyenphu-Lam, as Cheong discloses so as to support variety of multimedia format. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached at (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees: